Moreover, appellant's petition was successive because he had previously
                 filed several post-conviction petitions for a writ of habeas corpus, and it
                 constituted an abuse of the writ as he raised claims new and different
                 from those raised in his previous petitions. 3 See NRS 34.810(2).
                 Appellant's petition was procedurally barred absent a demonstration of
                 good cause and actual prejudice.       See NRS 34.726(1); NRS 34.810(3).
                 Moreover, because the State specifically pleaded laches, appellant was
                 required to overcome the rebuttable presumption of prejudice. NRS
                 34.800(2).
                              Relying in part on Martinez v. Ryan, 566 U.S.      , 132 S. Ct.
                 1309 (2012), appellant claimed that he had good cause because he was not
                 appointed counsel for his previous post-conviction proceedings. We
                 conclude that this argument lacked merit. The appointment of counsel
                 was discretionary in appellant's post-conviction proceedings, see NRS
                 34.750(1); 1987 Nev. Stat., ch. 539, § 42, at 1230 (former NRS 177.345(1)),
                 and appellant failed to demonstrate an abuse of discretion or provide an
                 explanation for why he could not raise this claim earlier. Further, this
                 court has recently held that Martinez does not apply to Nevada's statutory
                 post-conviction procedures. See Brown v. McDaniel, 130 Nev. ,
                 P.3d (Adv. Op. No. 60, August 7, 2014). Thus, the failure to
                 appoint post-conviction counsel and the decision in Martinez would not
                 provide good cause for this late and successive petition.


                       3Lyons v. State, Docket No. 24046 (Order Dismissing Appeal, July 9,
                 1993); Lyons v. State, Docket No. 26201 (Order Dismissing Appeal,
                 February 10, 1998). He filed his first post-conviction petition on February
                 3, 1992, but did not appeal the denial of that petition.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                                Moreover, appellant failed to overcome the presumption of
                prejudice to the State. Therefore, the district court did not err in denying
                the petition.
                Motion to correct an illegal sentence
                                In his motion filed on April 4, 2014, appellant claimed that the
                judgment of conviction failed to properly state the statute under which he
                was sentenced and failed to state his minimum sentence. Appellant's
                claims fell outside the narrow scope of claims permissible in a motion to
                correct an illegal sentence. See Edwards v. State, 112 Nev. 704, 708, 918
                P.2d 321, 324 (1996). Therefore, without considering the merits of any of
                the claims raised in the motion, we conclude that the district court did not
                err in denying the motion. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                       Hardesty


                                                                                       J.
                                                       Douglas


                                                                                       J.



                cc:   Hon. Elissa F. Cadish, District Judge
                      Phillip Jackson Lyons
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A